Winslow, C. J.
Tbe trusts created by this will are trusts-in personal property alone, not in real estate, hence tbe statute of uses and trusts (sec. 2081, Stats.) has no application to them. McWilliams v. Gough, 116 Wis. 576, 93 N. W. 550, and cases cited. No reason is perceived why most if not all of tbe trusts contained in tbe will would not be valid as charitable trusts even if they were trusts in real estate-under tbe doctrines so fully set forth in tbe cases of Dodge v. Williams, 46 Wis. 70, 1 N. W. 92, 50 N. W. 1103; Harrington v. Pier, 105 Wis. 485, 82 N. W. 345; Becker v. Chester, 115 Wis. 90, 91 N. W. 87, 650; Kavanaugh v. Watt, 143 Wis. 90, 126 N. W. 672; Richtman v. Watson, 150 Wis. 385, 136 N. W. 797. As they are personal property trusts,, however, it is unnecessary to decide tbe question.
All that is required of a valid trust in personal property *632is that it shall be for a lawful purpose and. be sufficiently definite and certain so that a court can deal with it in the exercise of its judicial functions and enforce it. The trusts before us are plainly not private trusts but public trusts charitable in their nature and for the benefit of certain classes; such trusts, whether in real or personal property, are necessarily somewhat indefinite and vague. The individuals can never be named, but if the class and the general limits of the testator’s purpose be ascertainable by any reasonable means the wishes of the testator will be carried out by the courts. Were the trusts private trusts different considerations would arise.
• We see no reason to doubt the validity of the provision in paragraph IX authorizing the Synod to declare forfeited the bequests to Gale College and the Preus Academy in case those institutions cease to be conducted in the interest and under the auspices of the Synod.
By the Court. — Judgment affirmed.